WARNER, Judge,
concurs specially.
I concur in the denial of the petition for writ of certiorari. Petitioner, a medical doctor, claims that the trial court departed from the essential requirements of law in ordering him to produce various records relating to the portion of his practice of performing compulsory medical examinations for defense attorneys and insurance companies. In McAdoo v. Ogden, 573 So.2d 1084 (Fla. 4th DCA 1991), we refused to quash a similar order noting that the information might serve to demonstrate the witness’ bias. Here, petitioner claims that he has already testified on the subject and there is sufficient information with which respondent could use at trial so that production of the records is cumulative. The trial court certainly does not depart from the essential requirements of law simply because it orders the production of material which may be cumulative of testimony. While the court in its discretion might limit the production of documents where testimony gives the plaintiff enough “ammunition” to impeach the witness at trial, I think that is a discretionary call by the trial court. Here, the trial court ordered the production and I cannot find either an abuse of discretion or a departure from the essential requirements of law.